EXHIBIT 4 OHIO VALLEY BANC CORP. 420 Third Avenue, PO Box 240 Gallipolis, OH45631 (740) 446-2631 May 10, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE: Ohio Valley Banc Corp. – Form 10-Q for the three months ended March 31, 2011 Gentlemen: Ohio Valley Banc Corp., an Ohio corporation (“Ohio Valley”), is today filing a Quarterly Report on Form 10-Q for the three months ended March 31, 2011 (the “Form 10-Q”), as executed on May 10, 2011. Pursuant to the instructions relating to the Exhibits in Item 601(b)(4)(iii) of Regulation S-K, Ohio Valley hereby agrees to furnish the Commission, upon request, copies of instruments and agreements, defining the rights of holders of its long-term debt and of the long-term debt of its consolidated subsidiaries, which are not being filed as exhibits to the Form 10-Q.Such long-term debt does not exceed 10% of the total assets of Ohio Valley Banc Corp. and its subsidiaries on a consolidated basis. Very truly yours, /s/Jeffrey E. Smith Jeffrey E. Smith Chairman and CEO Ohio Valley Banc Corp.
